Citation Nr: 0824942	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for stomach cramps.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for residuals of a left 
foot sprain.

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for a right knee 
disability.
10.  Entitlement to service connection for hepatitis B and 
hepatitis B antibodies.

11.  Entitlement to service connection for jaw pain.

12.  Entitlement to service connection for right shoulder 
pain.

13.  Entitlement to service connection for left shoulder 
pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1971, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the RO in Denver, Colorado, which denied service connection 
for the above issues.  The rating decision also denied 
service connection for disabilities of the bilateral hips and 
left ankle; these claims were subsequently granted in a March 
2005 rating decision.  The veteran relocated during the 
course of this case, and the case is currently addressed by 
the RO in Muskogee, Oklahoma.

The veteran requested a hearing before the Board in his March 
2005 Form 9.  The veteran failed to report for his scheduled 
hearing in March 2008.  The request is deemed withdrawn.  

The issues of service connection for jaw pain, hepatitis B, 
low back, right and left knee, and right and left shoulder 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran complains of headaches; his complaints 
originated many years after service and cannot be related to 
an inservice event, to include any head injuries.

2.  The veteran complains of dizziness but does not have a 
currently diagnosed disequilibrium disability; his complaints 
originated many years after service and cannot be related to 
an inservice event, to include his many head injuries.

3.  The veteran does not have a currently diagnosed right 
ankle disability.

4.  The veteran has no distinct, current diagnosis of a 
stomach cramp disability.

5.  The veteran had moderate pes planus noted at entry to 
service.

6.  There is no evidence to show that the veteran's pes 
planus was aggravated by service.

7.  The veteran is service connected for left ankle sprain; 
there is no other inservice evidence of a left foot injury.  

 


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Vertigo was not incurred in or aggravated by active 
service, nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  A stomach cramp disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

5.  Bilateral pes planus was noted at entry to service; the 
presumption of soundness does not attach.  38 U.S.C.A. § 1111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2007).

6.  The veteran does not have bilateral pes planus that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2007).

7.  A left foot sprain disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims for headaches, vertigo, 
a right ankle disability, stomach cramps, pes planus and left 
foot sprain, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

A letter dated in October 2004 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
October 2004, he was provided several months to respond with 
additional argument and evidence and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in March 2005.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  The veteran was provided notice again 
in a November 2007 letter, to which he responded in November 
2007 that he had no further evidence.  Any error in timing is 
harmless.  See id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether he suffers from a right ankle 
disability or stomach cramps and whether his headaches, 
vertigo, and pes planus conditions can be directly attributed 
to service.  The veteran has not been diagnosed with right 
ankle or stomach cramp disabilities, despite direct 
examination.  Further examination or opinion is not needed on 
the headache and vertigo claims because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
conditions may be associated with the veteran's military 
service.  This is discussed in more detail below.

The veteran was given an examination for his pes planus, 
without an opinion regarding etiology.  The Board concludes 
an opinion is not needed for the pes planus claim because the 
evidence of record shows that the veteran's pes planus did 
not undergo an increase in severity.  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that his various disabilities are the 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted for any of 
them.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order for service connection to be granted, the veteran 
must have a current disability, which can be established with 
competent lay or medical evidence.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

a. Headaches and Vertigo

The veteran has complained of dizziness and light-headedness 
for some time.  He contends the problem is the result of 
repeated blows to the head he suffered in service, as a boxer 
and in car crashes.  

The veteran was evaluated at a July 2002 VA examination.  The 
examiner interviewed the veteran and examined him.  The 
examiner diagnosed the veteran with migraine headaches.  He 
stated that none of the veteran's injuries were of a type 
that caused a hematoma.  The examiner offered no opinion 
regarding the etiology of the veteran's headaches.  The 
veteran was also evaluated for vertigo at that time.  On 
examination, the examiner could find no objective 
confirmation of the presence of vertigo, either as a 
neurological or vestibular disorder.  

The veteran was sent for a neurological examination in March 
2005 which addressed both claims.  Following evaluation of 
the veteran, the examiner could not find objective 
indications of a vertigo disability, either of neurologic or 
vestibular in nature.  The examiner reviewed the veteran's 
extensive history of head injuries both inservice and after.  
The veteran, on inquiry, offered details about his inservice 
head injuries, but claimed to know nothing about those 
injuries occurring after service.  The veteran's accounts of 
the onset of his headaches was also vague.  His account of 
his symptoms was vague.  The examiner noted the absence of 
treatment for headaches inservice or for many years 
thereafter.  The examiner concluded that the veteran's 
account of his headache history was unreliable and could 
offer no opinion as to the date of onset for his headaches.  

The Board does not doubt the veteran's sincerity, but his 
account may be clouded by the years between service and the 
present.  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In all cases, however, the veteran's symptoms must 
match the disability for which he provides such evidence.  
The medical examiner makes the judgment as to whether that 
evidence corresponds to the claimed disability.  Absent some 
error, like relying on an incorrect factual premise, the 
Board has little ability to offer a contrary judgment.  The 
Board finds that the medical examiner's opinion regarding the 
veteran's symptoms outweighs the veteran's lay evidence.

The Board has reviewed the veteran's history as well.  The 
veteran first began complaining of dizziness in the 1980's, 
well after the veteran's period of active service.  The 
veteran did not complain of discrete headaches until 2000.  
The veteran did report headaches following his head injuries, 
but not as distinct events apart from injury, at the times of 
his service and post-service injuries.  There is no evidence 
of ongoing headaches until many years after service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a relationship 
between the veteran's headaches and vertigo and any incident 
of service.  The claims must fail on a direct basis.  See 
Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the neurological 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Migraine headaches are a 
neurological disorder.  Vertigo may be a neurological 
disorder, as discussed in the VA examination reports.  The 
Board notes that the record is not clear whether the veteran 
has migraine headaches.  The Board concludes that resolution 
of the question is not necessary.  The veteran's account of 
his headaches and vertigo is unreliable and there is no 
treatment for a chronic headache or vertigo disability for 
many years after his separation from service.  The Board 
concludes that the veteran cannot benefit from the 
presumption.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for headaches and vertigo.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right Ankle

The veteran contends he has a right ankle disability as a 
result of service.  He points to an instance of treatment for 
a swollen right ankle during service as the cause.  

The veteran was seen for a July 2002 VA examination.  On 
physical examination of the veteran, no right ankle 
disability was found.  The ankle was stable to testing, 
without evidence of edema, tenderness or limitation of 
motion.  The ankle was normal by x-ray study.  The remainder 
of the veteran's medical records is silent for complaints or 
treatment related to the right ankle.  The veteran's 
complaints are directed toward his left ankle, which is 
service connected. 

The Board is cognizant of the veteran's complaints of pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Without some clinical verification of the presence of a 
disability, the Board finds that the veteran's complaints of 
right ankle pain are not a disability for which service 
connection may be granted.  The claim must fail.  See 
Hickson, supra.  

c. Stomach

As to the veteran's claim for service connection for stomach 
cramps, no cramps are shown in the medical evidence.  The 
veteran has had treatment in the past for gastroenteritis.  
The July 2002 VA examination report indicates that there is 
insufficient evidence to diagnose either an acute or chronic 
disorder.  The examiner stated that the veteran's reported 
symptoms were very diffuse.  The examiner indicated that 
factors could not be elicited which suggested gastroenteritis 
or inflammatory bowel disease.  He further indicated that 
cramps may occur in people with hepatitis.  

The Board also notes that the veteran is service-connected 
for a surgical scar related to a May 1968 stab wound.  The 
veteran was stabbed during a protest and had surgery to 
repair the wound with an exploratory laparotomy.  The 
laparotomy revealed no damage to the underlying viscera and 
the surgery to repair the wound was a success.  The veteran 
currently receives service connection for a painful residual 
scar.  

Accordingly, the Board finds that, to the extent that the 
veteran has stomach cramping associated with his hepatitis, 
that is covered by his hepatitis claim.  To the extent to 
which he claims a distinct stomach cramp disability, none can 
be located on examination, and none can be diagnosed from the 
history he provides.  Pain related to the surgical scar is 
already service connected.  The Board finds that the veteran 
does not have a current, distinct disability of stomach 
cramps.  Service connection must be denied.  See Hickson, 
supra.  

d. Pes planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2007).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.

The veteran's September 1962 entrance to service physical 
examination lists a single defect: bilateral, moderate pes 
planus.  Thus, the veteran's disorder was noted at entrance 
to service and the presumption of soundness does not attach.  
The veteran shall be considered to have had bilateral pes 
planus prior to service.

Since bilateral pes planus was noted on entry, as discussed 
above, the veteran cannot bring a claim for service 
connection for that disorder, but he may bring a claim for 
service-connected aggravation of that disorder.  Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In 
this case, the veteran has not carried his burden of showing 
his pes planus disorder was aggravated by service.  

The veteran's service treatment records do not show 
aggravation.  The veteran complained of foot pain in December 
1962.  He was given orthotics.  The veteran complained again 
of foot pain in December 1964.  No treatment was given.  In 
August 1965 and May 1966, the veteran received new orthotics.  
There is no indication that the veteran's feet changed at 
all.  The veteran completed his time on active duty five 
years later without further treatment.  The veteran was given 
a variety of medical profiles during service, but none relate 
to pes planus.  His separation from service physical 
examination did not note his pes planus.  

During the veteran's period of Reserve duty, he was given 
periodic examinations.  A February 1973 periodic examination 
report noted pes planus, indicating only that it was not 
considered disabling.  An August 1977 periodic examination 
indicates that the veteran had pes planus on examination, but 
that it was asymptomatic.  

The Board finds that isolated episodes of treatment for pes 
planus does not constitute permanent aggravation.  The 
veteran's pes planus was not noted to have increased in 
severity.  The veteran needed orthotics, which is routine 
care.  There is no indication that the condition prevented 
him from fulfilling his duties.  The condition was noted to 
be asymptomatic within a few years of service.  The Board 
finds that there is no evidence of an increase in severity of 
the condition during service.  As such, the Board finds that 
the preponderance of the evidence is against the claim.  
Service connection must be denied.  See 38 C.F.R. § 3.306(b); 
Falzone, supra.  

e. Left foot

The veteran argues that he has a left foot disability as a 
result of a left foot sprain he suffered during service.  

The Board notes, initially, that the veteran is presently 
service connected for a left ankle disability related to an 
ankle sprain he suffered during service.  There is no 
distinct treatment during service for left foot complaints.

The Board must also distinguish between the veteran's claims.  
The pes planus claim, as discussed, is denied.  The veteran 
also has diagnoses of bilateral onychomycosis and bilateral 
hammer toes.  The veteran underwent a joint replacement of 
the left great toe and a third metatarsal osteotomy in 
January 1999.  While the veteran has not been clear regarding 
the substance of this claim, the only distinct left foot 
disorder is the joint replacement and osteotomy.

The Board must deny this claim for much the same reason as 
the pes planus claim; there is no evidence that the veteran 
incurred additional disability during service.  Despite the 
notation of pes planus, the veteran was not noted to have a 
left foot disability at entry to service.  The veteran had no 
specific treatment for his feet during service and alleges 
that this disability is the result of his November 1963 left 
ankle sprain.  The veteran has been examined many times on 
the record and there has been no diagnosis of a foot sprain, 
plantar or dorsal.  The veteran was shown to have developed 
hammer toes during the 1980's, with the first notation in his 
private treatment records in 1985.  The veteran had 
difficulty wearing steel toe boots as a result and needed 
adaptive inserts.  This, however, is well after service and 
is not a sprain diagnosis.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a left foot 
sprain.  There is no evidence of a foot sprain apart from his 
already service connected left ankle sprain during service.  
The remaining left foot disabilities had their demonstrated 
onsets years after service.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for stomach cramps is 
denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a left foot sprain is 
denied.


REMAND

The Board concludes that remand is warranted for several 
issues.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

On the issue of service connection for jaw pain, the veteran 
was examined on July 2002 and received a diagnosis of 
temporomandibular arthritis.  The examiner did not perform x-
rays to confirm the diagnosis.  The veteran alleges and his 
service treatment records and service personnel records 
confirm that he suffered multiple blows to the head during 
service, including car crashes in October 1964, October 1965 
and a concussion from boxing in October 1964.  The veteran 
has also complained of bilateral shoulder pain.  He has 
diagnoses of bilateral shoulder arthritis and left shoulder 
strain.  The veteran's records reflect October 1964 and 
October 1965 car crashes hurting right and left shoulders, 
respectively.  Similarly, the veteran has a June 2004 
diagnosis of arthritis of both knees.  The veteran alleges 
that he has the disabilities as a result of service as a 
paratrooper.  The veteran's personnel records confirm that he 
is in receipt of the Parachutist Badge.  The Board, again, 
requires a remand for a medical opinion regarding etiology of 
all of these disabilities.  See McLendon, supra.

The veteran has reported having low back pain for many years.  
The veteran was seen for a July 2002 VA examination, which, 
in part, attempted to determine whether the veteran had a 
chronic back disability.  The examiner found lumbosacral 
strain with tenderness, muscle spasm and limitation of 
motion, with no disc or joint disease by x-ray.  The veteran 
has since developed diabetes mellitus and, according to a 
June 2005 VA examination, has some back symptoms as a result 
of progressing peripheral neuropathy.  The Board also notes 
that the veteran has repeatedly injured his back.  Aside from 
the car crashes and paratrooper duty noted above, the veteran 
also had injuries while a civilian in 1977, 1979 and 
complaints in the 1980's.  The Board remands for 
clarification as to what disabilities of the low back the 
veteran has, and what the likely etiology is of each 
disability diagnosed.  See McLendon, supra.  

There are no medical opinions as to whether or not his jaw, 
shoulder or knee disabilities are related to service.  
Accordingly, the Board remands for a reexamination and an 
opinion as to whether the veteran's jaw, shoulder and knee 
disabilities are at least as likely as not related to his 
inservice head, shoulder and knee injuries.  See McLendon, 
supra.  

In his original claim for hepatitis B, the veteran has argued 
that he contracted hepatitis B during service, as a result of 
a May 1968 blood transfusion.  The veteran later argued that 
his hepatitis was the result of needleless jet injection 
(airgun injection) in his August 2003 Notice of Disagreement.  

The veteran had been stabbed in May 1968 and received surgery 
to repair the wound.  The surgical notes, however, do not 
indicate that a transfusion was given.  The veteran 
complained of abdominal pain in April 1970.  He was, however, 
normal on examination.  His service treatment records are 
entirely silent for liver disorders.  His separation from 
service physical examination in 1971 did not show hepatic 
symptoms.  

The veteran first reported hepatitis B in August 1977, at a 
periodic examination for his service with the Reserves.  This 
is six years after his separation from active duty and nine 
years after the supposed transfusion.  He indicated in August 
1977 that the Red Cross had told him he might have had 
hepatitis, but the examiner noted that there was no clinical 
history of hepatitis, no complications, and no sequelae of 
the disease.  

The veteran's July 2002 VA examination report stated that the 
hepatitis B was at least as likely as not related to his 
inservice blood transfusion.  As has been mentioned, there is 
no documentation substantiating that the veteran had an 
inservice blood transfusion.  Because the opinion was offered 
based on an apparent factual assumption, the opinion is of 
little probative value.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The RO should have requested clarification.  See 
McLendon, supra.  The Board remands for an opinion regarding 
whether the May 1968 operation was of a type that would have 
required a blood transfusion and whether the veteran's 
hepatitis B could be related to the inservice operation or 
his allegations of airgun injections.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examinations to determine (1) the 
diagnosis of any jaw pain, right and left 
knee, right and left shoulder and low back 
disorders which may be present, (2) 
whether any such disorders are as likely 
as not etiologically related to the 
inservice head injuries, back injuries, 
and car crashes noted in service and after 
service and (3) whether the veteran has 
residuals of hepatitis B that are related 
to any inservice incident to include an 
airgun injection.  With regard to his 
inservice operation, an opinion should be 
provided as to whether such is of the 
nature to require a blood transfusion, and 
if so, whether it is at least as likely as 
not that Hepatitis B developed as a 
result.  The examiners should also 
consider whether his time as a paratrooper 
and as a boxer contributed to the 
development of his disabilities.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


